internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp plr-115115-99 date date legend holding seller target parent purchaser date date date company officials outside tax professional plr-115115-99 this responds to your authorized representative’s date letter requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as common parent of a consolidated_group of which purchaser is a member and holding as common parent of a consolidated_group of which seller is a member are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations the election with respect to purchaser's acquisition of all of the stock of target from seller on date the information submitted in that letter and in subsequent correspondence is summarized below on date holding wholly owned seller and seller wholly owned target each were domestic corporations and members of a consolidated_group of which holding was the common parent on date seller sold all of its target stock to purchaser solely for cash the stock sale at the time of the stock sale purchaser was wholly owned by parent and each was a domestic_corporation and member of a consolidated_group of which parent was the common parent the parties have represented that the stock sale was a fully taxable transaction purchaser was not related to seller within the meaning of sec_338 and but for the filing of the election the stock sale qualified as a qualified_stock_purchase as defined in sec_338 parent as common parent of the consolidated_group of which purchaser was a member and holding as common parent of the consolidated_group of which seller was a member intended to file the election the election was due on date which is after date and date however for various reasons the election was not filed on date which is after date date and date outside tax professional discovered that the election had not been filed the period of limitations on assessments under sec_6501 has not expired for parent’s and holding’s taxable_year in which the stock sale occurred the taxable_year in which the election should have been filed or for any taxable_year that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period plr-115115-99 sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to jointly elect to treat the target_corporation as deemed to sell all its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target corporation’s stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by the purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions provided on that form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a sec_338 election must be made jointly by the purchasing_corporation or the common parent of the consolidated_group of which the purchasing_corporation is a member or the selling affiliate or s_corporation shareholders and the selling corporation or the common parent of the consolidated_group of which the selling corporation is a member or the selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by a person authorized to act on behalf of each corporation and if made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 plr-115115-99 sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to have sold target’s assets and new target is deemed to have acquired those assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not here relevant shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent as common parent of the consolidated_group of which purchaser is a member and holding as common parent of the consolidated_group of which seller is a member to file the election provided parent and holding show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by holding seller target parent purchaser company officials and outside tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that tax professionals were responsible for timely filing the election that the request for relief was made before the service discovered that the election had not been timely filed and that the government will not be prejudiced if relief is granted the plr-115115-99 information also establishes that the parties will report the stock sale consistent with the election see sec_301_9100-3 based on the facts and information submitted and representations made we hold that parent as common parent of the consolidated_group of which purchaser is a member and holding as common parent of the consolidated_group of which seller is a member have shown that they acted reasonably and in good_faith that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301 -1 until days from the date_of_issuance of this letter for parent as common parent of the consolidated_group of which purchaser is a member and holding as common parent of the consolidated_group of which seller is a member to file the election with respect to the stock sale the above extension of time is conditioned on i parent and holding signing the election ii parent and holding treating the stock sale as a sec_338 transaction and iii the taxpayer’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s liability is lower sec_301_9100-3 parent as common parent of the consolidated_group of which purchaser is a member and holding as common parent of the consolidated_group of which seller is a member must file the election in accordance with sec_1_338_h_10_-1 ie a new election on form_8023 must be executed on or after the date of this letter and filed in accordance with the instructions provided on the form a copy of this letter must be attached to the election form parent and holding as common parent’s of their respective consolidated groups must file their returns to report the stock sale as a sec_338 transaction and attach a copy of the election and the information required therewith and a copy of this letter we express no opinion whether the stock sale qualifies as a qualified_stock_purchase under sec_338 whether the stock sale qualifies for sec_338 treatment and if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by the holding consolidated_group on target’s deemed asset sale in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we have relied upon certain statements and plr-115115-99 representations made by the above-mentioned parties however the district directors should verify all essential facts in addition notwithstanding that an extension of time is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable continue to apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely assistant chief_counsel corporate richard todd counsel to the assistant chief_counsel corporate by
